Citation Nr: 1108021	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  07-22 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee



THE ISSUE

Whether new and material evidence has been received to reopen the claim of service connection for bilateral brachymetatarsalgia.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from January 2, to February 3, 1984.  

By rating action in May 1996, the RO denied service connection for bilateral brachymetatarsalgia.  The Veteran was notified of this decision and did not appeal.  

In September 2005, the Board of Veterans' Appeals (Board) found that new and material evidence had not been received to reopen the claim of service connection for bilateral brachymetatarsalgia.  In May 2006, the Board denied the Veteran's request for reconsideration of her claim.  

This matter comes before the Board on appeal from a June 2006 decision by the RO which denied the Veteran's request to reopen the claim of service connection for bilateral brachymetatarsalgia.  


FINDINGS OF FACT

1.  Service connection for bilateral brachymetatarsalgia was last denied by the Board in September 2005.  

2.  The evidence received since the September 2005 Board decision is essentially redundant of evidence previously considered and does not raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The September 2005 Board decision which last denied service connection for bilateral brachymetatarsalgia is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2010); 38 C.F.R. § 20.1100 (2010).  

2.  New and material evidence has not been received to reopen the claim of service connection for bilateral brachymetatarsalgia.  38 U.S.C.A. §§ 1131, 5103A, 5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156(a), 3.159, 20.1105 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In this case, a letter dated in April 2006 was sent by VA to the Veteran in accordance with the duty to notify provisions of VCAA, and it is clear from the record that the Veteran and her representative are fully aware of the evidence necessary to reopen her claim and to establish entitlement to the benefits sought.  They were likewise, given ample time to submit any such evidence.  Therefore, under the specific facts of this case, the Board finds that the notice requirements are satisfied.  The Veteran has not identified any outstanding VA medical reports or treatment records which need to be obtained, or requested VA assistance in obtaining any private medical reports in support of her claim.  Therefore, the Board finds that there is no further duty to assist the Veteran in the development of her claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Kent v. Nicholson, 20 Vet. App. 1 (2006).  




Finality

In this case, the Veteran's original claim of service connection for bilateral brachymetatarsalgia was denied by the RO in May 1996, on the basis that her congenital foot disability pre-existed service and was not aggravated by service.  The Veteran was notified of this decision and did not appeal.  

The Veteran's request to reopen her claim was last finally denied by the Board in September 2005.  Therefore, the laws and regulations governing finality and reopening of a previously disallowed claim are pertinent in the consideration of the current issue on appeal.  

Unless the Chairman of the Board orders reconsideration, or one of the other exceptions to finality applies, all Board decisions are final on the date stamped on the face of the decision.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  In this case, the Veteran's request for reconsideration of the 2005 Board decision was denied by a member of the Board in May 2006.  Therefore, as no other exceptions to finality apply, the September 2005 Board decision is final as to the evidence then of record.  Id.  

Under pertinent law and VA regulations, as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter, "the Court"), the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

With respect to claims requiring new and material evidence, the VCAA states that, "[n]othing in this section shall be construed to require the Secretary to reopen a claim that has been disallowed except when new and material evidence is presented."  38 U.S.C.A. § 5103A(f) (West 2002).  

The pertinent evidence of record at the time of the September 2005 Board decision which denied the Veteran's request to reopen service connection for bilateral brachymetatarsalgia, included the Veteran's service treatment records, a January 2003 letter from a private physician reflecting treatment for chronic bilateral brachymetatarsalgia since November 2002, and a transcript of a videoconference hearing in March 2004.  

The service records showed that Veteran enlisted in the Tennessee Army National Guard in July 1983, and entered active service on January 2, 1984.  The Veteran was in her first week of basic training when she was seen on sick call (January 9, 1984), for complaints of bilateral foot pain.  X-ray studies at that time revealed a congenital defect of the feet, manifested by shortening of the 3rd and 4th metatarsals, bilaterally.  The Veteran was put on restricted duty and referred for a service retention evaluation.  An Entrance Physical Standards Board Proceedings in January 1984, concluded that the Veteran's congenital shortening of the 3rd and 4th metatarsals existed prior to service, that there was no evidence of any additional disability of the feet on examination, and that the associated foot pain precluded running or wearing combat service boots.  The Evaluation Board determined that the Veteran was unfit for service enlistment and was medically cleared for discharge.  The Veteran was discharged from service on February 3, 1984.  

The letter from a private podiatrist, dated in January 2003, was to the effect that the Veteran had been treated for chronic bilateral brachymetatarsalgia since November 2002, and that all conservative treatment had been of a temporary nature.  

The Veteran's testimony at the videoconference hearing was to the effect that she had no problems with her feet prior to service, and that she was first treated for chronic foot pain during basic training.  The Veteran asserted that she believed that her congenital foot disability was aggravated beyond the normal progression during service and that service connection should be established by way of aggravation.  

In September 2005, the Board denied the Veteran's request to reopen her claim on the basis that her testimony and the letter from her private podiatrist were essentially cumulative and redundant of evidence previously considered and did not raise a reasonable possibility of substantiating the claim.  

As indicated above, in order to reopen her claim, the Veteran must submit new and material evidence which tends to support her belief that her congenital foot disability was aggravated in service.  The Veteran's laystatements alone, will not suffice.  As indicated in the (VCAA) letter from VA to the Veteran in April 2006, the type of evidence needed to reopen her claim would be a medical opinion that her bilateral foot disability had worsened in service.  In this case, however, the Veteran has not submitted any additional evidence to support her claim.  

At this point it should be noted that some disabilities, such as congenital or developmental defects, are not deemed diseases or injuries for VA purposes.  38 C.F.R. § 3.303(c) (2010).  However, under certain circumstances, service connection may be granted for such disorders if they are shown to have been aggravated during service.  See 38 C.F.R. § 3.303(c); VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).  In a precedent opinion, VA's General Counsel indicated that, for service connection purposes, there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect."  Congenital diseases may be service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  A congenital or developmental "defect," on the other hand, may not be service connected in its own right.  However, service connection may be granted for additional disability due to disease or injury superimposed upon such defect in service.  VAOPGCPREC 82-90.  Therefore, absent superimposed disease or injury, service connection may not be allowed for a congenital or developmental defect, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  Id; Parker v. Derwinski, 1 Vet. App. 522 (1991); McNeely v. Principi, 3 Vet. App. 357, 364 (1992).  

While the Veteran believes that her bilateral foot disability was aggravated during service, she is not competent to offer a medical opinion, nor do any such assertions provide a sufficient basis for reopening a previously disallowed claim.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that where resolution of an issue turns on a medical matter, lay evidence, even if considered "new," may not serve as a predicate to reopen a previously denied claim).  

As the Veteran has not submitted any new or probative information showing that her pre-existing congenital bilateral foot disability was aggravated in service, there is no basis to reopen her claim.  Accordingly, the appeal is denied.  

As the evidence does not fulfill the threshold burden of constituting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

The Veteran is advised that she is always free to reopen her claim with the submission of competent medical evidence showing that her congenital bilateral brachymetatarsalgia was aggravated in service.  

ORDER

As new and material evidence has not been received to reopen the claim of service connection for bilateral brachymetatarsalgia, the appeal is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


